DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The supplemental amendment filed 12/11/2022 has been entered.  Claims 1, 5-7, 9 have been amended and Claims 3-4 have been cancelled.  Claims 1-2, 5-12 are currently pending in the application.  The amendment overcomes each objection and rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action of 7/6/2022.

Response to Arguments
Applicant's arguments filed 10/6/2022 have been fully considered but they are not persuasive.  Applicant states that the cited references CN 213580626 U by Zhang et al. (hereinafter “Zhang”), CN 110693458 A by Yao et al. (hereinafter “Yao”), and US 20190328309 A1 by Mannoh et al. (hereinafter “Mannoh”) are ineligible as prior art because the effective filing date of the instant application is 10/31/2019.  However, while Zhang has a publication date of 6/29/2021, the filing date is 8/21/2019, which is prior to the effective filing date of the instant application.  While Yao has a publication date of 1/17/2020, the filing date is 10/24/2019, which is prior to the effective filing date of the instant application.  While Mannoh has a publication date of 10/31/2019, the effective filing date is 12/27/2016, which is prior to the effective filing date of the instant application.  Therefore, Zhang, Yao, and Mannoh are considered prior art under 35 U.S.C. 103 because each names another inventor and was effectively filed before the effective filing date of the claimed invention (see MPEP 2141.01(I)). 
Regarding the light source driver selectively controlling a region of light generated from the light source unit, Zhang discloses an autofluorescence collection and processing device including a laser generating mechanism and a control module which controls a power supply for powering lasers for transmission.  Please see the rejections under 35 U.S.C. 103 below. 
Claim Objections
Claims 5, 8 are objected to because of the following informalities:  The phrase “further comprising,” should be followed by a colon rather than a comma.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“light source unit” in Claims 1, 2, 4
Support for the “light source unit” has been provided in paragraphs [0041-42] of the Specification.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a light source driver selectively controlling a region of light generated from the light source unit” in lines 16-17.  This limitation could be interpreted to be a method step in a device claim, rendering the claim unexaminable.  Alternatively, this limitation could be interpreted to be a drafting error where the intention is to describe functional characteristics of items.  Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the latter is the case (see MPEP 2173.05(p)(II)).
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 213580626 U by Zhang et al. (hereinafter “Zhang”).
Regarding Claim 1, Zhang discloses an apparatus for identifying a position of a parathyroid gland and assessing a viability of the parathyroid gland (parathyroid gland recognition device; [0053-54]), comprising: 
a light source unit for irradiating light having a wavelength selected from a preset wavelength band to a parathyroid surgery area or the parathyroid gland (external light source; [0079-81]); 
an endoscope assembly coupled to the light source unit, for acquiring image information of the parathyroid surgery area or the parathyroid gland to which the light is irradiated (laser probe [0065-66, 161]; Fig. 8); 
a color sensor for providing a color image acquired from the parathyroid surgery area through the endoscope assembly (light source collection mechanism including a camera; [0083-87]); 
a first image to identify the position of the parathyroid gland by sensing the light of a first infrared region in the image information acquired from the parathyroid surgery area (imaging in a wavelength band of 700-1000 nm; [0068, 91]);
a second image to assess the viability of the parathyroid gland by sensing the light of a second infrared region in the image information acquired from the parathyroid gland (imaging in a wavelength band of 810-1000 nm; [0091, 96]);
a light source driver selectively controlling a region of light generated from the light source unit (a control module controls a power supply for powering lasers for transmission; [0066]).
However, Zhang does not positively disclose a color image provided by sensing light of a visible region or the first and second images respectively provided by a first near-infrared sensor and a second near-infrared sensor.  
In an alternate embodiment, Zhang teaches the imaging mechanism including a number of fluorescent cameras which receive light in various wavelength bands, including visible and NIR wavelength bands ([0126-129]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Zhang by incorporating multiple cameras for imaging as taught in the alternate embodiment with the benefit of identifying and removing secondary hyperthyroidism that is difficult for doctors to find (Zhang [0134]).   
Regarding Claim 2, Zhang as modified by the alternate embodiment teaches the apparatus of claim 1, however does not positively teach wherein the preset wavelength band ranges from 780nm to 840nm.  
In the alternate embodiment, Zhang further teaches the imaging mechanism including a number of fluorescent cameras which receive light in various wavelength bands over a total range of 685-855 nm, including visible and NIR wavelength bands ([0126-129]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Zhang by incorporating multiple cameras for imaging as taught in the alternate embodiment with the benefit of identifying and removing secondary hyperthyroidism that is difficult for doctors to find (Zhang [0134]).   
Regarding Claim 7, Zhang discloses a method for identifying a position of a parathyroid gland and assessing a viability of the parathyroid gland (parathyroid gland recognition device; [0053-54]), comprising: 
Irradiating light having a selected wavelength in a preset wavelength range to a parathyroid surgery area or the parathyroid gland (light from external light source; [0079-81]); 
Acquiring image information of the parathyroid surgery area to which the light is irradiated (light source collection mechanism including a camera; [0083-87]); 
Sensing light of an infrared region in the image information and separating light of a first infrared region and light of a second infrared region form the light of the infrared region in the image information (of light in an infrared range of 700-1000 nm, a filter provides two transmission bands of 700-1000 nm and 810-1000 nm to the camera); and 
Acquiring a first image and a second image by sensing the light of the first infrared region and the light of the second infrared region, respectively (imaging in a wavelength bands of 700-1000 nm and 810-1000 nm; [0087-91]).
However, Zhang does not positively disclose acquiring a color image by sensing light of visible region in the image information acquired from the parathyroid surgery area.  In an alternate embodiment, Zhang teaches the imaging mechanism including a number of fluorescent cameras which receive light in various wavelength bands, including visible and NIR wavelength bands ([0126-129]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Zhang by incorporating multiple cameras for imaging as taught in the alternate embodiment with the benefit of identifying and removing secondary hyperthyroidism that is difficult for doctors to find (Zhang [0134]).   
Regarding Claim 8, Zhang as modified by the alternate embodiment teaches the method of claim 7, however does not positively teach disclose further comprising, acquiring a fusion image in which the color image and the first image are overlayed to each other.  
In the alternate embodiment, Zhang teaches the imaging mechanism shown in Fig. 15 having multiple cameras 29 to generate multiple images of autofluorescence at specific wavelengths.  These images can be superimposed for display ([0169]; Fig. 15).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Zhang to include superimposing images acquired from different wavelengths as taught in the alternate embodiment with the benefit of identifying the location of the parathyroid gland (Zhang [0169]).
Regarding Claim 9, Zhang as modified by the alternate embodiment teaches the method of claim 7, wherein an area of the first image is the parathyroid surgery area (imaging in a wavelength band of 810-1000 nm; Zhang [0091, 96]) and the area of the second image is the parathyroid gland area (imaging in a wavelength band of 700-1000 nm, including the excitation wavelength of 785 nm; Zhang [0068, 91]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of US 20160270672 A1 by Chen et al. (hereinafter “Chen”).
Regarding Claim 5, Zhang as modified by the alternate embodiment teaches the apparatus of claim 1, further comprising an infrared light splitter for separating the light of the first infrared region and the light of the second infrared region from the light of the infrared region in the image information (of light in an infrared range of 700-1000 nm, a filter provides two transmission bands of 700-1000 nm and 810-1000 nm to the camera having passed through a focused lens; Zhang [0085-87, 91]).
However, Zhang as modified by the alternate embodiment does not positively teach a mirror for reflecting the light of the visible region in the image information acquired through the endoscope assembly and for transmitting light of an infrared region in the image information acquired through the endoscope assembly.  
Chen teaches an imaging system in which incident light 270 including visible light and NIR light illuminates a sample 260.  Reflected light 275 passes through a beamsplitter 280 which separates the visible light 285 from the NIR light 283.  Each of the light components 285 and 283 can then pass through additional filters or optical elements before reaching the camera 210 ([0060]; Fig. 2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Zhang in view of the alternate embodiment to include the beamsplitter taught by Chen with the benefit of revealing anatomical structure and blood flow physiology at different tissue depths (Chen [0061]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of CN 110693458 A by Yao et al. (hereinafter “Yao”).
Regarding Claim 6, Zhang as modified by the alternate embodiment teaches the apparatus of claim 1, however does not positively teach wherein a longitudinal axis of the light source unit is disposed in a parallel direction to a longitudinal axis of the endoscope assembly.  
Yao teaches a parathyroid imaging device with a 785 nm laser surface light source to induce fluorescence in the tissue.  Reflected light is captured by a 3CCD high-sensitivity imaging system.  As shown in Fig. 2, the light is provided to the tissue from the light source along an axis that is parallel to the path of the reflected light from the tissue to the 3CCD imager.  Further, an optical fiber probe may be connected to the light source and the imager to facilitate the imaging process ([0037-38]; Figs. 2-3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Zhang in view of the alternate embodiment with the axis configuration taught by Yao with the benefit of achieve real-time NIR imaging of parathyroid glands during surgery (Yao [0037]). 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of US 20190328309 A1 by Mannoh et al. (hereinafter “Mannoh”).
Regarding Claim 10, Zhang as modified by the alternate embodiment teaches the method of claim 7, however does not positively teach wherein the second image includes speckle pattern information of the parathyroid gland. 
Mannoh teaches assessing the viability of the parathyroid gland by illuminating and imaging the gland using an infrared laser.  Each of the acquired images of the parathyroid gland comprises a speckle pattern that is used for a viability assessment ([0063-65]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Zhang in view of the alternate embodiment with the speckle pattern taught by Mannoh with the benefit of performing real-time measurements and reducing hypoparathyroidism after surgery (Mannoh [0062]).
Regarding Claim 11, Zhang as modified by the alternate embodiment teaches the method of claim 10, however does not positively teach wherein the speckle pattern information includes a speckle contrast value and a contrast map is generated using the speckle contrast value.  
Mannoh teaches acquiring images comprising the speckle pattern as speckle contrast images.  A speckle contrast value can be calculated for each image and used to determine the vascularization of the parathyroid gland.  The calculation can also be performed based on the intensity values of pixels within a defined window ([0063-4, 68-69]; Figs. 3, 4).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Zhang in view of the alternate embodiment with the speckle pattern taught by Mannoh with the benefit of performing real-time measurements and reducing hypoparathyroidism after surgery (Mannoh [0062]). 
Regarding Claim 12, Zhang as modified by the alternate embodiment teaches the method of claim 1, however does not positively teach wherein the contrast map is generated using at least one of temporal contrast, spatial contrast, and spatiotemporal contrast.  
Mannoh teaches the speckle contrast value calculated for a pixel position based on the intensity values of pixels within a defined window ([0063-64, 68-69]; Figs. 3, 4).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Zhang in view of the alternate embodiment with the speckle pattern taught by Mannoh with the benefit of performing real-time measurements and reducing hypoparathyroidism after surgery (Mannoh [0062]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795